Citation Nr: 0031525	
Decision Date: 12/04/00    Archive Date: 12/12/00	

DOCKET NO.  99-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability manifested by recurrent bladder infection.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for disability 
manifested by vertigo.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for disability 
manifested by skin rash.

7.  Entitlement to service connection for chronic 
prostatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  An unappealed January 1980 RO decision denied service 
connection for recurrent bladder infection.

2.  Evidence received since the February 1980 RO decision is 
new and bears directly and substantially on the issue of 
entitlement to service connection for disability manifested 
by recurrent bladder infections, and is so significant that 
it must be considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for disability manifested 
by recurrent bladder infection is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 1980 RO decision denied service connection for 
recurrent bladder infection.  The veteran filed a notice of 
disagreement with that decision and a statement of the case 
was issued, but he did not file a substantive appeal and it 
became final.  He is now seeking to reopen his claim for 
service connection for disability manifested by recurrent 
bladder infection.  With respect to this claim, the Board 
finds, as discussed below, that he has submitted new and 
material evidence.

The evidence of record prior to the February 1980 RO decision 
included service medical records and records of post service 
care.  The service medical records indicated that the veteran 
was hospitalized with a final diagnosis of acute cystitis.  
Subsequent to the February 1980 RO decision the veteran has 
submitted additional medical evidence as well as providing 
testimony at a personal hearing.  In March 2000 the veteran 
submitted a February 2000 statement from a private individual 
identified as a licensed master social worker, advanced 
clinical practitioner, licensed certified social worker, and 
certified trauma specialist.  While this additional evidence 
was submitted to the RO prior to the transfer of the records 
to the Board, and waiver of RO's consideration of this 
evidence has not been given, the Board concludes that its 
limited consideration of this evidence will not prejudice the 
veteran because the only final aspect of the Board's decision 
herein is favorable to the veteran.  38 C.F.R. § 19.37 
(2000).  The February 2000 statement reflects that the 
veteran's medical conditions include "cystitis, chronic," 
that existed during the veteran's active service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  The law also provides that service connection be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b)

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the tests established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  It must first be determined whether 
the veteran has presented new and material evidence.  In 
Hodge v. West, 155 F. 3d 1356, 1363 (Fed Cir. 1998) it was 
noted that while "not every piece of new evidence is 
'material' we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  With consideration of 
the statement from the professional social worker and 
certified trauma specialist indicating that the veteran's 
cystitis was chronic during his active service, the Board 
concludes that this evidence is new and that it contributes 
"to a more complete picture of the circumstances surrounding" 
the alleged origin of the veteran's disability manifested by 
recurrent bladder infection.  Therefore, the Board concludes 
that this evidence is so significant that it must be 
considered in order to fairly decide the claim.  38 C.F.R. 
§ 3.156.  Therefore, new and material evidence has been 
submitted and the claim of entitlement to service connection 
for disability manifested by recurrent bladder infection is 
reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted and the appeal 
to reopen the claim of entitlement to service connection for 
disability manifested by recurrent bladder infection is 
reopened.  To this extent only, the appeal with respect to 
this issue is granted. 


REMAND

It is unclear from the February 2000 letter from the 
professional social worker and certified trauma specialist 
exactly what competency this individual possesses with 
respect to diagnosing urological disability or offering 
evidence of medical etiology for urological disability.  As 
noted previously, a supplemental statement of the case has 
not been issued following the receipt of the February 2000 
letter from the private professional social worker and 
certified trauma specialist.

The record reflects that the veteran's  remaining claims were 
denied by the RO as being not well grounded.  There has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The record reflects that the veteran has been receiving 
treatment at a VA Medical Center in Shreveport, Louisiana.  
Treatment records from this facility have been obtained up to 
August 1999.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Shreveport 
VA Medical Center and request copies of 
all records relating to any treatment of 
the veteran from August 1999 until the 
present.

2.  The RO should contact the 
professional social worker/certified 
trauma specialist, identified in the 
February 2000 medical/social 
history/assessment and request that he 
provide information relating to his 
training and education, as well as any 
criteria he has met in obtaining 
licenses.  Specifically, he should be 
requested to provide any information 
regarding education, training, or 
licensing criteria reflective of his 
medical competence to diagnose urological 
disorders or offer a medical etiology for 
urological disorders.

3.  The RO should contact the veteran and 
his representative and inform them that 
they should provide evidence indicating 
that the professional social 
worker/certified trauma specialist, who 
is the author of the February 2000 
letter, is competent to offer a medical 
diagnosis with respect to urological 
disability, including chronic cystitis, 
and is competent to offer a medical 
opinion as to the etiology of urological 
disability.  They should further be 
informed that they should submit 
competent medical evidence reflecting 
that the veteran currently has disability 
manifested by recurrent bladder 
infection, hypertension, disability 
manifested by vertigo, sinusitis, 
bronchitis, disability manifested by skin 
rash, and disability manifested by 
chronic prostatitis.  They should further 
be informed that they should submit 
competent medical evidence reflecting 
that these current disabilities existed 
during the veteran's active service, or 
that hypertension existed within one year 
of discharge from active service, or that 
these disabilities are related to active 
service.  

4.  The RO should contact the veteran and 
request that he identify the health care 
provider, referred to at page 3 of the 
hearing transcript, who provided him 
urology treatment in December 1998.  
After obtaining any necessary 
authorization, the RO should contact the 
health care provider and request copies 
of all records relating to urological 
care provided the veteran.

5.  Then, the veteran should be afforded 
VA examinations to determine the 
existence and etiology of any disability 
manifested by recurrent bladder 
infection, hypertension, disability 
manifested by vertigo, sinusitis, 
bronchitis, disability manifested by skin 
rash, and chronic prostatitis.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to the examiner(s) for review 
and the examination report(s) should 
reflect that such review was 
accomplished.  The examiner(s) should 
offer opinions as to whether the veteran 
currently has disability manifested by 
recurrent bladder infection, 
hypertension, disability manifested by 
vertigo, sinusitis, bronchitis, 
disability manifested by skin rash, and 
chronic prostatitis.  Of these 
disabilities for which there is an 
affirmative finding of current existence, 
the examiner is requested to provide an 
opinion as to the date of onset of the 
disability.  Further, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that each disability existed during the 
veteran's active service or is otherwise 
related thereto.  With respect to 
hypertension, the examiner is also 
requested to offer an opinion as to 
whether it existed within one year of 
discharge from the veteran's active 
service.  A complete rationale should be 
given for opinions and conclusions 
expressed.

6.  Following completion of the 
foregoing, the RO should insure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with.

7.  If any benefits sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link


- 9 -



- 4 -


